Name: COMMISSION REGULATION (EC) No 981/95 of 28 April 1995 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced
 Type: Regulation
 Subject Matter: Africa;  plant product;  foodstuff;  agricultural activity;  trade policy
 Date Published: nan

 No L 97/76 FEN ] Official Journal of the European Communities 29 . 4. 95 COMMISSION REGULATION (EC) No 981/95 of 28 April 1995 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced Whereas the variable components applicable during January, February and March 1995 to the products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 are to be taken into consideration, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1030/77 of 17 May 1977 concluding the Interim Agreement between the European Economic Community and the Arab Republic of Egypt ('), and in particular the second subparagraph of paragraph 3 of the exchange of letters relating to Article 13 of the Agreement, Whereas the exchange of letters covered by Regulation (EEC) No 1030/77 provides that the variable component of the levy calculated in accordance with Article 2 of Commission Regulation (EEC) No 1 620/93 (2), as amended by Regulation (EC) No 438/95 (3), on the import and export system for products processed from cereals and rice, is to be reduced by an amount fixed by the Commission each quarter ; whereas this amount must be equal to 60 % of the average of the levies in force during the three months preceding the month during which the amount is fixed : Article 1 The amounts referred to in the second subparagraph of paragraph 3 of the exchange of letters covered by Regula ­ tion (EEC) No 1030/77 to be deducted from the variable component applicable to bran and sharps originating in Egypt shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 126, 23. 5. 1977, p. 1 . O OJ No L 155, 26. 6. 1993, p. 29. P) OJ No L 45, 1 . 3 . 1995, p. 32. 29. 4. 95 EN Official Journal of the European Communities No L 97/77 ANNEX to the Commission Regulation of 28 April 1995 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Egypt must be reduced (ECU/tonne) CN code Amount 2302 10 10 25,36 230210 90 54,30 2302 20 10 25,36 2302 20 90 54,30 2302 30 10 25,36 2302 30 90 54,30 2302 40 10 25,36 2302 40 90 54,30